PER CURIAM.
We dismiss the petition for writ of prohibition as premature, without prejudice to petitioner filing an appeal from the trial court’s eventual order awarding attorney fees and costs. Since petitioner has an adequate legal remedy through such appeal, prohibition relief is inappropriate. See English v. McCrary, 348 So.2d 293, 296-97 (Fla.1977). Also, while post-appeal appellate attorney fees generally may not be awarded by the trial court absent a mandate by the appellate court, see Gieseke v. Gieseke, 499 So.2d 839 (Fla. 4th DCA 1986), the trial court has jurisdiction to enter and enforce orders awarding attorneys’ fees and costs for services rendered in the lower tribunal, even if those services relate to an appeal. Fla.R.App.P. 9.600(c)(1).
GROSS, TAYLOR and HAZOURI, JJ., concur.